Citation Nr: 1232354	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1987 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Commonwealth of Puerto Rico.

This matter was previously before the Board in September 2008, August 2010, and September 2011, wherein it was remanded for additional development.  It is now returned to the Board. As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

While the record reflects that the Veteran was treated in service for complaints of low back pain and that he has a current diagnosis of degenerative disc disease, his assertions of continuity of lumbar spine symptoms since service are outweighed by the competent, probative evidence, to include the most probative medical opinion on the question of whether there exists a medical nexus between such current lumbar spine disability and service that is adverse to the claim.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in April 2005 and March 2006 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, private treatment records, Social Security records, records from the Veteran's employer-the United States Postal Service, and the reports of various VA examinations and addendum opinions.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf. 
  
The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.  In this regard, the Board notes that the claim was remanded for the RO to obtain records from the United States Postal Service pertaining to the August 1994 decision that the Veteran was medically unsuitable for the position of mail carrier and any records pertaining to a 2004 work-related injury.  The record reflects that VA contacted the Postal Service and National Personnel Records Center.  The records received include records from both 1994 and 2004.  The Veteran also was also contacted and asked to provide any records in his possession regarding these work-related documents.  Given the foregoing, the Board finds that VA has substantially complied with the Board's previous remand with regard to the claim decided herein.  See Dyment, 13 Vet. App. at 146-47.  Hence, no further RO action in this regard is required.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he is entitled to service connection for a lumbar spine disability, and he believes that his current lumbar spine problems stem from an initial injury incurred in service.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for a lumbar spine disability is not warranted.

The Veteran's service treatment records reflect that he reported low back pain on a few occasions.  In May 1987, he was assessed with chronic low back pain.  He was placed on a limited profile in April and May 1987 due to his low back pain.  In August 1987, he reported low back pain since falling from a pole two months earlier.  Later in August 1987, he reported a dull ache in the low back area.  An assessment of mechanical back pain was indicated.   In April 1989, he reported pain in the sacroiliac area.  He denied injury or recent physical exertion.  An assessment of sacroilitis was indicated and he was again put on a limited profile.  However, X-rays were normal and nothing was noted on the Veteran's October 1991 discharge examination.  

Following the Veteran's discharge from service, the record reflects that he applied for the position of letter carrier with the United States Postal Service in July 1994.  With respect to previous injuries, he indicated that he injured his right arm bicep after falling from a pole.  He also noted that he underwent an X-ray of the back during service.  He endorsed having a past history of chronic cough, hemorrhoids, hernia, back injury, skin condition, and allergies, among other ailments.  However, he was not found to be medically qualified for the position.  Health records accompanying the application note that he had an active left inguinal hernia.  He was schedule for repair, but that was not completed at that time.  As such, the examiner noted that the Veteran was not suitable for the position.

In a statement dated in August 1994, a personnel specialist for the United States Postal Service noted that the Veteran was found to be medically unsuitable for the position of carrier by the medical officer.  It was noted that his condition was not compatible with the strenuous activities required for the position, including heavy lifting, pushing, pulling, repetitive stretching, reaching and carrying.  

On VA examination in January 1995, the Veteran reported that he fell down from a light pole during service, leading to injuries to the right arm, bilateral thigh, and also the back.  He indicated that he experienced recurring back pain needing physical therapy and Motrin several times.  An X-ray of the lumbar spine was normal.  After physical examination, the examiner diagnosed paravertebral myositis.  

The record reflects that the Veteran reapplied for the position of letter carrier in 1996 after undergoing hernia repair.  At that time, no problems with the spine were found on examination.  No physical limitations for the positions were found, and he was deemed medically qualified.  

Records from the United States Postal Service reflect that the Veteran reportedly sustained a workplace injury in April 2004.  He indicated that his low back was struck by a door while exiting backwards from his vehicle.  After the injury, he continued to finish his route but reported the accident when he arrived back at the office.  He was sent for X-rays and given medication.

An investigative report into the injury reflects that the Veteran was also involved in a motorcycle accident later in April 2004.  He stated that he crashed into the back of a pickup truck but managed to jump backwards off of his motorcycle and land on his feet.  

A May 2004 report from private physician Dr. V. notes lumbar disc herniation, while a May 2004 lumbar spine magnetic resonance imaging (MRI) study revealed central posterior herniation L5-S1 and L4-5.  

Social Security Administration records reflect that the Veteran was found to be disabled as of April 2004 due to severe impairments including herniation at the L4-L5 and L5-S1 level, left S1 radiculopathy, bilateral carpal tunnel syndrome, lumbosacral radiculitis, adjustment disorder, and major depressive disorder.  The disability determination report reflects that the injury reports following the Veteran's workplace accident were considered.  The Veteran's in-service back complaints were not discussed in the report.  

A January 2005 VA outpatient treatment report reflects active problems of low back pain and disc disease, L5-S1.  A history of sacroilitis in 1988 to 1989 was also noted.  

The Veteran applied for disability retirement from his work in May 2006.  On his application, he indicated that he became disabled from his position in April 2004 due to his lumbar spine disability.  

A November 2006 statement from the Office of Personnel Management reflects that the Veteran's application for disability retirement was approved.

A medical report from Dr. V. dated in January 2008 reflects that the Veteran suffered from a low back injury at work in April 2004.  She noted that the Veteran was evaluated at her office a week after the injury.  At that time, he was diagnosed with left lumbosacral radiculitis, lumbosacral back myositis, lumbosacral back muscles spasms, and cervicodorsal back myositis.  X-rays revealed minimal osteoarthritis with mild discogenic disease at the L5-S1 level.  He was seen for recurrence of back pain in February 2005 after he experienced a piercing sensation and tightness in the low back region associated with muscle spasm while driving a post office vehicle on light duty status.  He was re-evaluated in March 2006 for additional complaints of back pain.   She noted that a July 2006 MRI revealed discogenic disease at L4-L5/L5-S1 with left paracentral disc protrusion at L5-S1 and central disc protrusion at L4-l5 level.  In August 2007, an MRI revealed small central disc protrusion at L4-L5 and circumferential annular bulge at L5-S1 and lumbar spondylosis.  A diagnostic impression of lumbosacral back contusion, back strain, myositis, and disc herniations was indicated.  

Dr. V. indicated that a review of the history, physical examination, and diagnostic tests pointed to the conclusion that the Veteran's musculoskeletal condition was the product of the work accident he sustained in April 2004 and recurrent injury in February 2005.    

A November 2008 report from private physician Dr. O. reflects that the Veteran had a diagnosis of osteoarthritis and low back discogenic disease.  The examiner noted that the Veteran reported that he initially injured his back while in service when he fell from a light post.  Dr. O. noted that falling from that height and receiving such an impact on his column had caused direct damage and subsequent degeneration to his column, back problems, alignment problems, and disc herniation and bulging.  He noted that, after considering the evidence of record, the Veteran's back problems are more likely than not a result of the accident he had while in service.

On VA examination in March 2010, the examiner indicated that he reviewed the Veterans claims file and noted all the Veteran's complaints of low back pain in service.  The Veteran reported that he had experienced low back pain since he fell from a pole in service.  After eliciting a complete medical history and conducting a physical examination, to include X-rays, the examiner diagnosed herniated L4-5 and L5-S1 discs.  The examiner opined that the Veteran's lumbar disc disease was less likely than not secondary to complaints and symptoms noted during service.  The examiner noted that there were no complaints of back pain until 2005, after the Veteran suffered the workplace accident in 2004.  

On VA examination in January 2011, the examiner indicated that she reviewed the Veteran's claims file, including service treatment records and post service treatment records.  After this review, she found it less like than not that the Veteran's lumbar spine disability is caused by or a result of the injury he sustained during service.  In so finding, the examiner noted that the claims file clearly documents a work-related injury in 2004.  The degenerative disc disease and radiculoapthy were clearly indicated in the reports surrounding the accident to be related to the 2004 injury.  There was no mention of a pre-existing lumbar condition.  In addition, the October 1991 in-service examination was negative for presence of a lumbar spine disability.  The examiner saw no evidence that the Veteran's current lumbar condition is related to service.  

In May 2012, the Veteran's claims file was reviewed by VA physician who conducted the 2011 VA examination.  The examiner noted that the Veteran's claim was discussed at length with a board-certified rehabilitative medicine physician.  She noted the Veteran's complaints of lumbar spine pain in service, as well as Dr. O.'s report of injury in service.  The examiner also noted the report of VA examination in January 1995 and the report of workplace injury n April 2004.  She also noted the Veteran's report that he required an inguinal hernia repair before he was accepted as a letter carrier.

After a complete review, the examiner continued her assessment that the Veteran's lumbar spine disability is less likely than not caused by or a result of an injury sustained during active duty service.  She noted that the Veteran's degenerative disc disease of the lumbar spine with radiculopathy occurred after the workplace accident.  In addition, the Veteran was also involved in a motorcycle accident in 2004.  She found that the Veteran's lumbar condition is clearly related to the workplace injury, and there were no available medical records that indicated that his current lumbar spine disability is related to service.   

The foregoing evidence establishes that the Veteran has a current lumbar spine disability, recently diagnosed as degenerative disc disease.  However, the evidence does not support a finding that such disability is medically related to service.

Notably, although complaints of lumbar spine pain were noted in service, the Veteran was only assessed with sacroilitis and mechanical low back pain, and no lumbar spine disability was indicated in service after 1989 or on examination in October 1991.  After service, only a finding of paravertebral myositis-or general muscle inflammation-was indicated on VA examination in 1995.  X-rays were normal and there was no indication of arthritis or disc herniation.  There were no complaints or indication of treatment for many years following this examination.  In fact, there is no definitive diagnosis of lumbar spine disability until after the April 2004 workplace injury.

The Board also notes that the record includes competing opinions as to whether the Veteran's current lumbar spine disability is related to the in-service injury.  While private physician Dr. O. has suggested a relationship, the January 2011 and May 2012 VA examiner found it less likely than not that the Veteran's current lumbar spine disability was incurred in service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the January 2011 and May 2012 VA examiner's opinion-to the effect that the examiner found that there was less likely than not a relationship between the Veteran's lumbar spine disability and service-the most probative on this point.  In so finding, the Board notes that the examination reports reflect a complete and thorough examination of the Veteran and review of the claims file.  The physician provided a specific rationale for this opinion, showing consideration of the Veteran's history and the medical evidence of record -to specifically include the medical reports involving the April 2004 workplace injury.  The rationale underlying the opinion is reasonable and consistent with the evidence of record.  

By contrast, Dr. O. did not appear to have access to the Veteran's entire claims file in formulating his opinion.  While he indicated that he reviewed the medical records, he did not indicate which medical records were reviewed or note that he had access to the Veteran's service treatment records.  In addition, Dr. O. only addressed the Veteran's self-reported history of injury in service, and did not comment on the Veteran's well-documented workplace injury or associated medical reports indicating clear onset of injury at that time.  

As the Board finds the opinion of the January 2011 and May 2012 VA examiner is entitled to greater probative weight, it follows that the most persuasive medical opinion evidence on the medical nexus question weighs against the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of lumbar spine symptoms since the initial in-service injury.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board notes that there are no records to support the Veteran's assertions of continuity of symptoms up to the current diagnosis in 2004.  Rather, as noted above, outside of the diagnosis of myositis in 1995, no further lumbar spine complaints were noted in service or within the first few years following discharge from service. The diagnosis of degenerative disc disease did not appear in the Veteran's treatment records until after the April 2004 workplace injury.  The contemporaneous medical records discussing this injury do not reference any prior history of lumbar spine disability.  

The Board also points out that, in rendering the probative opinion on the question of medical nexus, the 2011 and 2012 VA examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of lumbar spine symptoms since service-and still rendered a medical opinion that is adverse to the claim.  In so finding, the examiner pointed out that the evidence of record clearly points to the onset of the Veteran's lumbar spine disability as the workplace injury in 2004.  

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the probative medical opinion evidence on the question of whether there exists a medical nexus between such current lumbar spine disability and service.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current lumbar spine disability and service on the basis of lay assertions, alone, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of lumbar spine symptoms since service.  Significantly, questions of medical diagnosis and etiology of a medical disability such as that for which service connection is sought are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus are of limited probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a lumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


